         THE FOLLOWING ORDER
         IS APPROVED AND ENTERED
         AS THE ORDER OF THIS COURT:

         DATED: December 19, 2018

                                                                   G. Michael Halfenger
                                                                   United States Bankruptcy Judge
                                                U S BANKRUPTCY COURT
                                           EASTERN DISTRICT OF WISCONSIN

In re:   THEODORE J POLCZYNSKI                                      CHAPTER 13
         DIANE K POLCZYNSKI
         6917 HIGHWAY 83                                            Case No. 18-31561-GMH
         HARTLAND, WI 53029
                                                                    PAYROLL ORDER


                                           ORDER FOR PAYROLL DEDUCTIONS


     To THEODORE J POLCZYNSKI and DIANE K POLCZYNSKI

     IT IS ORDERED THAT:

         1. You shall pay the sum listed below to the Chapter 13 Trustee according to the following schedule.



Due Date             Amount     Frequency
01/17/2019          $2000.00    MONTHLY
10/17/2019          $3650.00    MONTHLY

        2. Payment shall be made by money order, cashiers check, certified check or equivalent, and not by personal
check or cash, and should be made payable to the Chapter 13 Trustee. INCLUDE YOUR NAME AND CHAPTER 13 CASE
NUMBER WITH EACH REMITTANCE, AND MAIL TO:

                                               CHAPTER 13 TRUSTEE
                                                  P.O. BOX 1102
                                              MEMPHIS, TN 38101-1102

                                   or to pay electronically go to https://tfsbillpay.com

         3. This Order supersedes any previous Order for payment in this case.

Debtor(s):
THEODORE J POLCZYNSKI
6917 HIGHWAY 83
HARTLAND, WI 53029

DIANE K POLCZYNSKI
6917 HIGHWAY 83
HARTLAND, WI 53029
                        Case 18-31561-gmh           Doc 10      Filed 12/19/18        Page 1 of 2
                                                                                 Page 2 of 2

Debtor(s) Attorney:
WATTON LAW GROUP
301 WEST WISCONSIN AVENUE
5TH FLOOR
MILWAUKEE, WI 53203

Rebecca R. Garcia
Chapter 13 Standing Trustee
CHAPTER 13 TRUSTEE
P O BOX 3170
OSHKOSH, WI 54903-3170
Telephone: (920) 231-2150
Email: info@ch13oshkosh.com


Trustee Issued Date: December 19, 2018
                                             #####




                     Case 18-31561-gmh   Doc 10   Filed 12/19/18   Page 2 of 2
